DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks filled 11/03/2021, with respect to claims 70-74 and 76-90 have been fully considered and are persuasive.  The 35 U.S.C. 102/103 rejections of claims 70-74 and 76-90 have been withdrawn. However, the claims were amended to overcome the previous rejections.  New rejections follow necessitated by amendment. Claims 91-95 are new.

Election/Restrictions
Claims 70-74, 46-94  and claim 95 lacks unity of invention because even though the inventions of these groups require the technical feature of reflection chamber and radiation source, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Watanabe JP 6080937 B1.  Therefore the technical feature is not special.  Claim 95 will not be examined since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 70-74, 76-84 and 87-94 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Watanabe JP 6080937 B1.
 	With respect to claims 70-74, and 88, the Watanabe JP 6080937 B1 reference discloses in the figures 4 and 6, English abstract and claims, a fluid disinfection apparatus comprising: a body 110/160 defining:
 	an inlet 147/47 extending through the body 40; a reflecting chamber 12 in the body defined reflective surface 23; a flow channel 12 across to reflecting region 23, in the body 40 to direct fluid from the inlet 147/47  into the reflecting chamber such that it follows generally axis A to the outlet 137/37, when the flow channel receives the fluid from the inlet at a first average velocity, the flow channel 12 directs the fluid from the inlet 47 into the reflecting chamber 23 at a second average velocity less than the first average velocity since the reflecting chamber is larger than the inlet flow region; and an outlet 137/37 from the reflecting chamber below, the outlet from the reflecting chamber positioned to discharge the fluid from the reflecting chamber and from the body; and a radiation source 51 positioned to output disinfecting radiation into the reflecting chamber, see for example figure 4 and 6. The fluid sterilizer 160 includes a flow channel tube 20, a first housing 30, a second housing 40, a first light source 50 (LED or point source), and a reflector 170. The reflector 170 is provided at a position facing the second end 22 inside the second housing 40. The reflector 170 is made of a material having a high reflectivity of ultraviolet light, and is made of mirror-polished aluminum or PTFE. The reflector 170 reflects the ultraviolet light that is output from the first light source 50 and propagates through the flow channel 20 to the second end 22 and returns it toward the first end 21.  The 170 is a facing member that faces the second end 22 in the axial direction, and forms the second gap 16 between the second end 22 and the reflector 170. The first light source 50 includes a first light emitting element 51 and a first substrate 52. The 1st light emitting element 51 is LED (Light Emitting Diode) which emits an ultraviolet light, the center wavelength or peak wavelength is contained in the range of about 200 nm-350 nm. The first light emitting element 51 preferably emits ultraviolet light in the vicinity of 260 nm to 290 nm, which is a wavelength with high sterilization efficiency. As such an ultraviolet light LED, for example, one using aluminum gallium nitride (AlGaN) is known. The inlet and outlet 47/37 are transverse to the axis A. End portion 21 is coaxial with housing 30. 
 	With respect to claim 76, the Watanabe reference discloses an interior structure, wherein the flow channel in regions 30 and 40 is on an exterior side of the interior structure 20 at least at 22, and the reflecting chamber 12 is on an interior side of the interior structure 20.
 	With respect to claim 77, the Watanabe reference discloses wherein at least the aluminum interior surfaces of the interior structure are made of a reflective material. The reflector 170 is made of a material having a high reflectivity of ultraviolet light, and is made of mirror-polished aluminum or PTFE.
 	With respect to claims 78-79, the Watanabe reference discloses the channel tube 20 is made of a metal material or a resin material. The channel tube 20 is preferably made of a material having a high ultraviolet light reflectivity. For example, aluminum (Al) whose inner surface 23 is mirror-polished, or polytetrafluoroethylene (PTFE) which is a perfluorinated resin. Consists of. By constituting the channel tube 20 with these materials, the ultraviolet light emitted from the first light source 50 and the second light source 55 can be reflected by the inner surface 23 and propagated in the longitudinal direction of the channel tube 20. In particular, PTFE is a chemically stable material and a material having a high ultraviolet light reflectivity, and is therefore suitable as a material for the channel tube 20 constituting the processing channel 12.

 	With respect to claim 81, the Watanabe reference discloses the radiation source 50 is positioned to output disinfecting radiation into the reflecting chamber 12 toward the outlet 37 from the reflecting chamber. See figures 4-6.
 	With respect to claim 82, the Watanabe reference discloses an inlet and outlet 47/37 are transverse to the axis A. End portion 21 is coaxial with housing 30. 
 	With respect to claims 83-84, the Watanabe reference discloses the reflecting chamber 12 extends along a central axis A of the body 20, and at least an opening 22 of the inlet 47 is coaxial with the axis, wherein the inlet 47 and outlet 37 are adjacent one another. See figure 6.
With respect to claim 87, the Watanabe reference discloses the reflecting chamber 12 extends along an axis A of the body 20, and the radiation source 50 comprises one or more point sources positioned to emit the disinfecting radiation in a direction generally parallel to the axis, see figures such as 3 and 6.
 	With respect to claim 89, the Watanabe reference discloses the first cross-sectional area (regions 16) is less than 50% of the second cross-sectional area 22 such that, when the flow channel 12 directs the fluid from the inlet 47 into the reflecting chamber 23, the second average velocity is less than 50% of the first average velocity, see figures 3 and 6.
 	With respect to claim 90, the Watanabe reference further discloses the flow channel 16 directs the fluid from the inlet 47 into the reflecting chamber 23, the flow channel transitions the fluid from the first velocity to the second velocity before the fluid is exposed to the disinfecting radiation 50/170 in figure 6.
 	With respect to claim 91, the Watanabe reference discloses wherein the outlet 21 is at least coaxial with the portion 30 coaxial with axis A and radiation source 51.

	With respect to claim 93, the Watanabe reference discloses the interior structure 16 is configured to direct the fluid from the flow channel 47 and into the reflecting chamber 23 towards a central axis A of the body and from at least opposite sides (side 44 to side 34) of the central axis A of the body 20.  
	With respect to claim 94, the Watanabe reference discloses the interior structure is configured to direct the fluid from the flow channel 47 and into the reflecting chamber 23 towards a central axis A of the body 20 and from around an entire periphery of the reflecting chamber 23 around the central axis A of the body 20.  
	
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

   	Claims 85 and 86 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe as applied above to claim 70.
 	With respect to claim 85, the Watanabe reference inherently discloses the reflecting chamber has a length and a diameter disclosed in paragraph 0031, cylindrical chamber 14 inherently has a length and diameter.
 	The reference does not disclose wherein the length divided by the diameter is equal to between approximately 0.5 and approximately 3. This amounts to sizing of a reactor. It is known that 
 	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Watanabe reference and have the length divided by the diameter equal to between approximately 0.5 and approximately 3, since it has been held that wherein the general conditions exist it is within the routine skill of one in the art to find or discover the optimum or workable ranges for the expended result of determining capacity.
 	With respect to claim 86, the Watanabe reference does not disclose wherein the length divided by the diameter is equal to between approximately 0.5 and approximately 2. This amounts to sizing of a reactor. It is known that increasing the size would increase the capacity while decreasing the size would result in decreased capacity, thereby making the variable result effective.
 	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Watanabe reference and the length divided by the diameter is equal to between approximately 0.5 and approximately 2, since it has been held that wherein the general conditions exist it is within the routine skill of one in the art to find or discover the optimum or workable ranges for the expended result of determining capacity.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164. The examiner can normally be reached M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CAMERON J ALLEN/			/Walter D. Griffin/                                                                        Supervisory Patent Examiner, Art Unit 1774                                                                                                                               Examiner, Art Unit 1774